      Case 3:19-cr-00129-JAJ-SBJ Document 1 Filed 11/12/19 Page 1 of 8




FILED
By: Clerk’s Office, Southern District of Iowa
11:54 am, Nov 12 2019
Case 3:19-cr-00129-JAJ-SBJ Document 1 Filed 11/12/19 Page 2 of 8
Case 3:19-cr-00129-JAJ-SBJ Document 1 Filed 11/12/19 Page 3 of 8
Case 3:19-cr-00129-JAJ-SBJ Document 1 Filed 11/12/19 Page 4 of 8
Case 3:19-cr-00129-JAJ-SBJ Document 1 Filed 11/12/19 Page 5 of 8
Case 3:19-cr-00129-JAJ-SBJ Document 1 Filed 11/12/19 Page 6 of 8
Case 3:19-cr-00129-JAJ-SBJ Document 1 Filed 11/12/19 Page 7 of 8
Case 3:19-cr-00129-JAJ-SBJ Document 1 Filed 11/12/19 Page 8 of 8
